Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 4-10 and 25-28 are pending in the Claim Set filed 8/15/2022.
Claims 1 and 10 are independent claims.
Claims 1, 5, 6, 8, 9, 10, 11, 15, 16, 18, 19 and 21 have been amended.
Claims 25-28 is newly added
Claims 3, 14, 20 and 22-24 are canceled.
Claims 11-13, 15-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Herein, claims 1, 2, 4-10 and 25-28 are for examination.
The following office action contains NEW GROUNDS of Rejection.

Information Disclosure Statements
The information disclosure statements (IDSs) submitted on8/22/2022, 8/22/2022 and 10/04/2022 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL- The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 2, 4-10 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites:
A composition comprising:
at least one amino acid, wherein the total amount of amino acids ranges from about 0.01 % to 2.5%;
at least one carboxylic acid or salt thereof, wherein the total amount of carboxylic acids and salts thereof ranges from about 1% to about 12%;
at least one amine, wherein the total amount of amines ranges from about 0.2% to about 10%; and
at least one cationic polymer, wherein the total amount of cationic polymers ranges from about 0.01 % to about 5%,
wherein all amounts are by weight, relative to the total weight of the composition.

Claim 10 recites:
A composition comprising:
at least one amino acid comprising serine, wherein the total amount of amino acids ranges from about 0.01% to 2.5% by weight, relative to the total weight of the composition;
at least one carboxylic acid comprising maleic acid or a salt thereof;
at least one amine comprising monoethanolamine; and
at least one cationic polymer chosen from crosslinked polymers of methacryloyloxyalkyl-(C1-C4)trialkyl(C1-C4) ammonium salts.

The broad genus subject matter comprising at least one amino acid, at least one carboxylic acid or salt thereof, at least one amine, and at least one cationic polymer, would encompass a vast number of varied amino acid(s), carboxylic acid(s), amine(s) and cationic polymer(s) and an array of mixture combinations and an assortment of varied weight percent amounts of at least one amino acid, at least one carboxylic acid or salt thereof, at least one amine, and at least one cationic polymer, so that all of the possible chemical compound variations and mixtures and differing weight percent amounts thereof are seemingly limitless as claimed in claim 1. Similarly, for claim 10, wherein the claim scope is opened ended comprising an array of mixtures and combinations thereof.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by the inventor. The courts have stated: To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) The description must clearly allow persons of ordinary skill in the art to recognize that the inventor(s) invented what is instantly claimed. 
Thus, an Applicant complies with the written description requirement by describing the invention, with all its claimed limitations, by using such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966. "Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. Moreover, for a broad generic claim, as is the instant case here, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated: A written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials, Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973). Moreover, chemical cases, where there is an unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a claimed genus, Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus (See MPEP § 2163). Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.
The factors considered in the Written Description requirement are 
(1) level of skill and knowledge in the art, 
(2) partial structure, 
(3) physical and/or chemical properties, 
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and 
(5) the method of making the claimed invention.
Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have not been considered, a sufficient amount for a prima facie case are discussed below. 
(1) Level of skill and knowledge in the art: The level of skill and knowledge in the art is high, generally that of an artisan, e.g., PhD chemist skilled in polymer chemistry. structure; 
Regarding (3) Physical and/or chemical properties; (4) Functional characteristics; and, (5) Method of making and/or chemical properties of the compositions: The Specification discloses the following: compositions that can reduce the pH of the hair, i.e. neutralize the hair, so that the hair fiber is closed thus resulting in improved effects, for example, improved fiber strength and appearance that includes softening, smoothing, strengthening, protecting, etc., the hair) [0031]. Accordingly, the at least one amino acid is chosen from glycine, alanine, serine, proline, or mixtures thereof [0033]; the at least one amine comprises at least one ethanolamine chosen from monoethanolamine, diethanolamine, triethanolamine, and combinations thereof [0041]; crosslinked polymers of methacryloyloxyalkyl(C1-C4) trialkyl(C1-C4) ammonium salts, such as those sold under the name Sal care® SC 92, Salcare® SC 95 and Salcare® SC 96 by Allied Colloids; and useful carboxylic acids include oxalic acid, malonic acid, malic acid, glutaric acid, citraconic acid, citric acid, maleic acid, glycolic acid, succinic acid, adipic acid, tartaric acid, fumaric acid, adipic acid, sebacic acid, benzoic acid, and glyoxylic acid monohydrate, as well as combinations thereof.
Furthermore, Post Treatment 3 (Inventive) example provides an hair after treatment composition that exemplifies the scope of the invention, wherein the one or carboxylic acid is maleic acid and citric  the amine is ethanolamine, the cationic polymer is polyquaternium-6, wherein the composition was shown to provide improved elastic modulus, break stress and shine, all of which demonstrates the unpredictability in performance of a broad genus subject matter comprising at least one amino acid, at least one carboxylic acid or salt thereof, at least one amine, and at least one cationic polymer, would encompass a vast number of varied amino acid(s), carboxylic acid(s), amine(s) and cationic polymer(s) and an array of mixture combinations and an assortment of varied weight percent amounts of at least one amino acid, at least one carboxylic acid or salt thereof, at least one amine, and at least one cationic polymer, without disclosing a sufficient variety of species that would reflect the variation of performance properties within the genus.
Accordingly, Instant Specification fails to provide adequate written description to identify the compositions embraced by the broad genus subject matter comprising at least one amino acid, at least one carboxylic acid or salt thereof, at least one amine, and at least one cationic polymer, would encompass a vast number of varied amino acid(s), carboxylic acid(s), amine(s) and cationic polymer(s) and an array of mixture combinations and an assortment of varied weight percent amounts of at least one amino acid, at least one carboxylic acid or salt thereof, at least one amine, and at least one cationic polymer, that would be expected to provide to hair improved elastic modulus, break stress and shine and a composition provided at a low pH to avoid damage to the hair. 
Furthermore, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic claim. However, it is unquestionable that instant claims 1 and 10 are broad and generic, with respect to the vast number of varied compositions encompassed by the scope of the claims, wherein the specification fails to allow persons of ordinary skill in the art to recognize that the inventor(s) invented what is instantly claimed. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.") Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the polymer films of instant claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
The remaining claims are rejected at least for the reason that they are dependent on a rejected claim.

NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 4-10 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 broadly define compositions comprising at least one amino acid, at least one carboxylic acid or salt thereof, at least one amine, and at least one cationic polymer, however, the groups of ingredients that are defined are however overlapping. For example, any amino acid contains at least one carboxy group and an amine. Furthermore, most cationic polymers contain amines (e.g. quarternary ammonium groups) and/or carboxyl groups. Since the instant claims are limited by weight percentages, the potential overlap results in multiple possible percentages that could be calculated based on which components are considered to be part of which generic term. 
Thus, claims 1 and 10 are unclear to what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’
Clarification is required.
Claims 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the term ‘substantially’, used as ‘substantially free’.
The term "substantially" is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Here, the term substantially in the claim renders the metes and bounds of the claim unclear, particularly as one cannot readily determine to what extent the pharmaceutical agent has been modified and free of a pharmaceutical agent, thus, the language of instant claim 25 fails to adequately delineate its ‘metes and bounds’.
The remaining claims are rejected as depending from a rejected claim

Claim Rejections - 35 USC § 103
This rejection has been reformulated in view of amendments to claims
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4, 5, 7-9 and 25 are rejected under 35 U.S.C. 103 as being obvious over Nojiri et al (US20110150804) [Nojiri] in view Giesen et al (US20120114583) [Giesen]. Rejection reformulated.
Regarding claims 1, 2, 4, 5, 7-9 and 25,
Nojiri teaches a hair treatment composition comprising at least amino acid residues [0011], maleic acid (0.01 to 10 wt%) [0040] (carboxylic acid); monoethanolamine (o.5-10 wt% [0052-0055] (amine); polyquaterium-6 (0.5-10 wt%) [0058-0059] (cationic polymer) and guanidine carbonate [0071] (hair shaping agent) (Abstract; [0076]; See entire document). The amounts of each of these ingredients overlaps with the instantly claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Nojiri teaches that hair treatment composition comprises an organic solvent [0045] and a cationic surfactant [0046-0047] (0.5-10 wt%) [0055]. 
Nojiri teaches that the hair treatment composition further comprises another component that is normally used as a colorant such as a dye [0066].
 Nojiri teaches that an antioxidant is optional [0066], of which would embrace without an antioxidant (makes obvious instant claim 25). 
Nojiri differs from the claims in that the documents do not teach monomeric amino acids. As it is, Nojiri teaches that the hair treatment compositions comprise amino acid residues and does not criticize, discredit or otherwise discourage providing monomeric amino acids in a hair treatment composition.
However, Giesen cures the deficiency. 
Giesen teaches a hair treatment agent comprising at least one amino acid, which is glycine (Abstract; See entire document). Giesen teaches that the hair treatment agent (i.e., composition) positively influences the natural pigmentation process of skin and skin appendages, such as for example, stimulating melanogenesis and pigmentation of hair, preventing and reducing the graying of hair, and repigmenting gray hair (Abstract; see entire document). Furthermore, Giesen teaches a hair treatment agent comprising a combination of dihydroquercetin and/or a dihydroquercetin derivative with at least one amino acid, wherein a preferred hair treatment agent as taught by Giesen comprises a combination of dihydroquercetin (taxifolin) with a six-amino acid mixture consisting of taurine, praline, valine, arginine, lysine, and glycine (Abstract; [0009-0029]). Furthermore, in Table 3 it is shown that the hepatocyte growth factor (HGF) content in the treated cultures, e.g., mixture of taurine, proline, valine, arginine, lysine and glycine (1:1:1:1:1 ratio) was increased significantly compared to the untreated control. Notably, ATP serves as an energy source for melanin synthesis (Giesen [0107]), whereas, HGF is an important growth factor, with the aid of which the dermal papilla controls hair growth and the hair cycle to which pigment production in the hair follicle is particularly linked (Giesen [0107]). Thus, one of ordinary skill in the art would have recognized the importance of including amino acids in the hair treatment agent as taught by Giesen comprising a combination of dihydroquercetin and/or a dihydroquercetin derivative with at least one amino acid that influences the natural pigmentation process of skin and skin appendages, such as for example, stimulating melanogenesis and pigmentation of hair, preventing and reducing the graying of hair, and repigmenting gray hair. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hair care treatment composition as taught by Nojiri in accordance with the teachings of Giesen in order to provide an improved hair care composition that would prevent and/or reduce the graying of hair having a reasonable expectation of success. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Nojiri and Giesen, as a whole, to provide a kit comprising a separate compartment for the composition as taught by Nojiri and Giesen, as a whole, and a separate compartment comprising a dye as taught by Nojiri. Although claims 22 and 23 recite a kit, no positive recitation of the kit ingredients/elements distinguishes the claims over the teachings of Nojiri and Giesen, as a whole. Nojirii teaches that the hair treatment composition further comprises a colorant such as a dye. One skilled in the art would have been motivated to provide a kit on order to provide an improved process of treating hair comprising a kit wherein ingredients are mixed at the instant time of use. Moreover, it is a well-known convention in the art to place the recited elements in a kit for the advantages of convenience and economy and one of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success of providing a kit comprising a composition as taught by Nojiri and Giesen, as a whole, without undue experimentation.
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Nojiri and Giesen, as a whole.

Response to Arguments

Applicants argue that a skilled artisan would not have been motivated to combine the teachings of Nojiri with Giesen in view of their different purposes and mechanisms and the showing of unexpected results would overcome any obviousness rejection.
Applicant’s arguments have been fully considered but they are not persuasive, because one of ordinary skill in the art would have been motivated to modify the hair care treatment composition as taught by Nojiri in accordance with the teachings of Giesen to provide an improved hair care composition that would in addition prevent and/or reduce the graying of hair. The reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant (In re Kahn, 78 USPQ2d 1329, 1336, Federal Circuit 2006). Regarding unexpected results, the unexpected results are not commensurate in scope in view of the broad genus subject matter recited in the instant claims.

Claims 1, 2, 4-10 and 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nojiri et al (US20110150804) [Nojiri] in view Giesen et al (US20120114583) [Giesen] as applied to claims 1, 2, 4, 5, 7-9 and 25 above and further in view of Laurence (US20150305469) [Lawrence].
Regarding claims 1, 2, 4, 5, 7-9 and 25: The teachings of Nojiri and Giesen, as a whole, are described above.
Regarding claims 6, 10, 26-28,
The teachings of Nojiri and Giesen, as a whole, differ from the claims in that the documents do not teach that the cationic polymer is chosen from crosslinked polymers of methacryloyloxy alkyl(C 1-C4)trialkyl(C 1-C4) ammonium salts.
However, Lawrence cures the deficiency. 
	Lawrence is directed to providing compositions for straightening/relaxing hair comprising a carboxylic acid, glyoxylic acid (Abstract; See entire document). Furthermore, Lawrence teaches that the composition comprises a cationic polymer wherein the polymer is a crosslinked polymers of methacryloyloxy(C1-C4)alkyltri(C1-C4)alkylammonium salts, wherein preferably the cationic polymer is a crosslinked methacryloyloxyethyltrimethylammonium chloride homopolymer, for example as a dispersion in mineral oil or in a liquid ester. These dispersions are sold under the names of Salcare® SC 95 and Salcare® SC 96 by the company Ciba.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hair treatment composition as taught by Nojiri and Giesen, as a whole, to substitute, for example, polyquaterium-6 (cationic polymer), with a crosslinked polymer of methacryloyloxy alkyl(C 1-C4)trialkyl(C 1-C4) ammonium salts such as the cationic polymer is a crosslinked methacryloyloxyethyltrimethylammonium chloride homopolymer (Salcare® SC 95 and Salcare® SC 96) having a reasonable expectation of improving the stability and enhancing the effectiveness of the hair treatment composition as taught by Nojiri and Giesen. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair St Carroll Co. v. Interchemical Corp 325 U.S. 327, 65 USPQ 297 (1945).
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Nojiri, Giesen and Lawrence. 

Conclusions
No claims are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on Monday-Friday 10:00 - 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626